           Case 3:19-cv-00247-SRU Document 1 Filed 02/20/19 Page 1 of 15



                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT


 CONNECTICUT PARENTS UNION,

                Plaintiff,                  Civil Action No. ____________________

       v.

 DIANNA WENTZELL, in her official
 capacity as Commissioner, Connecticut      FEBRUARY 20, 2019
 State Department of Education;
 ALLAN B. TAYLOR, in his official
 capacity as Chairperson of the
 Connecticut State Department of
 Education’s Board of Education;
 NED LAMONT, in his official capacity as    Jury Trial Demanded
 Governor of Connecticut;
 WILLIAM TONG, in his official capacity
 as Connecticut Attorney General,

                Defendants.


                       CIVIL RIGHTS COMPLAINT FOR
                   DECLARATORY AND INJUNCTIVE RELIEF

      Plaintiff Connecticut Parents Union brings this civil rights lawsuit for

declaratory and injunctive relief to vindicate the rights of Connecticut school children

to receive a quality education regardless of the color of their skin, and alleges as

follows:

                                    INTRODUCTION

      1.       Under Connecticut law, students are being turned away from the State’s

best schools simply because they have the wrong skin color. Connecticut law

mandates that its world-class interdistrict magnet schools reserve at least 25% of its

seats for white and Asian students. Conversely, it caps interdistrict magnet school
         Case 3:19-cv-00247-SRU Document 1 Filed 02/20/19 Page 2 of 15



enrollment of Black and Hispanic students at 75%. This hard racial quota is an

unconstitutional outgrowth of litigation involving Hartford schools. See Sheff v.

O’Neill, 238 Conn. 1 (1996). Sheff is in fact limited to Hartford-area public schools

and does not apply to schools outside of the Hartford area. Id. at 24. Accordingly, the

75% cap on Black and Hispanic enrollment—adopted through the settlement

negotiations that followed Sheff—applies only to Hartford schools. The State

bypassed this important distinction when it decided to expand the racial quota in

2017 to create uniform racial quotas for interdistrict magnet schools statewide.

       2.     The statewide racial quota has already wrought serious harm on these

non-Hartford interdistrict magnet schools and their students. In New Haven, for

example, an interdistrict magnet high school that enrolled 91% Black and Hispanic

students was forced to shut its doors last spring under the threat of more than

$100,000 in penalties for failing to maintain the racial quota. 1 The racial quota

pushes students into Connecticut’s failing neighborhood schools and robs them of an

opportunity to have a better life and brighter future.

       3.     Today, Connecticut Parents Union, an organization committed to

advocating for the educational rights of children in Connecticut, challenges the

statewide racial quota on the grounds that it violates the Equal Protection Clause of

the Fourteenth Amendment to the United States Constitution. The Equal Protection

Clause prohibits state-based discrimination on the basis of race unless such a law can



1Brian Zahn, New Haven school board votes to close Creed High School, 2 alternative schools,
New Haven Register (May 15, 2018), https://www.nhregister.com/news/article/New-Haven-
school-board-votes-to-close-Creed-High-12914404.php (last accessed Feb. 19, 2019.)



                                             2
        Case 3:19-cv-00247-SRU Document 1 Filed 02/20/19 Page 3 of 15



stand up to the strictest constitutional scrutiny. The Connecticut Parents brings this

lawsuit to ensure that racial discrimination against the Black and Hispanic children

of Connecticut is ended.

                              JURISDICTION AND VENUE

      4.     This action arises under the Fourteenth Amendment to the United

States Constitution, 42 U.S.C. §§ 1981 & 1983. The Court has jurisdiction over these

federal claims under 28 U.S.C. § 1331 (federal question) and § 1343(a) (redress for

deprivation of civil rights). Declaratory relief is authorized by the Declaratory

Judgment Act, 28 U.S.C. §§ 2201–2202.

      5.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b), as

Defendants are residents of this judicial district and the State of Connecticut. Venue

is proper in this Court under 28 U.S.C. § 1391(b) because a substantial part of the

events giving rise to the claim occurred or will occur in this judicial district.

                                        PARTIES

Plaintiff

Connecticut Parents Union

      6.     The CONNECTICUT PARENTS UNION (CTPU) was established to ensure

that “parents, guardians, and families are connected with the educational resources

and support system necessary to protect their children’s educational rights thus

ensuring that neither race, zip-code, nor socio-economic status is a predictor of a

child’s success.” Founded by current president Gwendolyn Samuel in 2011, CTPU

collaborates with parents, teachers, and educational advocates across Connecticut to




                                            3
           Case 3:19-cv-00247-SRU Document 1 Filed 02/20/19 Page 4 of 15



engage decision-makers to achieve educational reform. CTPU has hosted community

events, information sessions, bus tours, and other events in order to educate the

public about the statewide racial quota’s harmful effects on Connecticut’s

interdistrict magnet schools and students. CTPU has led, and continues to lead,

legislative-reform efforts to repeal the racial quota.

Defendants

Connecticut State Department of Education

       7.      DIANNA WENTZELL is the Commissioner 2 of the Connecticut State

Department of Education (Department of Education or Department). Dr. Wentzell is

sued in her official capacity. The Department of Education serves “as the

administrative arm of the State Board of Education.” Conn. Gen. Stat. § 10-3a(a). The

Department is “under the direction” of the Commissioner of Education, who “shall be

the administrative officer of the department and shall administer, coordinate and

supervise the activities of the department in accordance with the policies established

by the board.” Id. The appointment of the Commissioner is recommended by the

Board of Education to the Governor, for a term of four years to be coterminous with

the term of the Governor. Id. The Commissioner of Education is responsible for,

among other things, developing the “reduced-isolation setting standards for

interdistrict magnet school programs” that are the subject of this litigation. Id. § 10-

264l(a).



2Pursuant to Connecticut General Statute § 10-2(b), whenever “the term the secretary to the
State Board of Education occurs or is referred to in the general statutes, it shall be deemed
to mean or refer to the Commissioner of Education.”



                                             4
        Case 3:19-cv-00247-SRU Document 1 Filed 02/20/19 Page 5 of 15



Connecticut State Board of Education

      8.     ALLAN B. TAYLOR is Chair of Connecticut’s State Board of Education and

is sued in his official capacity. The Connecticut State Board of Education has “general

supervision and control of the educational interests of the state.” Conn. Gen. Stat.

§ 10-4(a). Among other things, the State Board “shall ensure that all interdistrict

educational programs and activities receiving state funding are conducted in a

manner that promotes a diverse learning environment[,]” and it “may establish

reasonable enrollment priorities to encourage such programs and activities to have

racially, ethnically and economically diverse student populations.” Id. § 10-276b. In

addition, the Board of Education is obligated to “organize the Department of

Education into such bureaus, divisions and other units as may be necessary for the

efficient conduct of the business of the department.” Id. § 10-3a(b). The Board has

“general supervision and control of the educational interests of the state,” including

elementary education. Id. § 10-4(a).

Connecticut State Officials

      9.     NED LAMONT is the Governor of Connecticut and is sued in his official

capacity. As governor, he is vested with the “supreme executive power of the state.”

Conn. Gen. Stat. § 3-1. Among other things, the governor is responsible for

appointing, with the advice and consent of the Connecticut General Assembly, the

members of the State Board of Education, and the governor selects one Board member

as chair. Id. §§ 10-1(b), 10-2(a). The Governor appoints the Commissioner of




                                          5
        Case 3:19-cv-00247-SRU Document 1 Filed 02/20/19 Page 6 of 15



Education, upon recommendation by the Board of Education, for a term of four years

to be coterminous with the term of the Governor. Id. § 10-3(a).

      10.    WILLIAM TONG is Attorney General for the State of Connecticut and is

sued in his official capacity. The Attorney General has “general supervision over all

legal matters in which the state is an interested party.” Conn. Gen. Stat. § 3-125.

                               FACTUAL ALLEGATIONS

Legislative response to Sheff decision

      11.     The   Connecticut   Supreme     Court   ruled   that   the   Connecticut

Constitution required the State to provide the schoolchildren of Hartford and

surrounding suburban public schools with a “substantially equal educational

opportunity,” and that a significant component of that requirement was access to

schools that were “not substantially impaired by racial and ethnic isolation.” Sheff v.

O’Neill, 238 Conn. 1, 24 (1996). The Sheff settlement negotiations resulted in, among

other things, a racial quota, which required interdistrict magnet schools in and

around Hartford to cap Black and Hispanic student enrollment at 75%.

      12.    In response to the Sheff decision, the Connecticut Legislature approved

Public Act 97-290, “An Act Enhancing Educational Choices and Opportunities,”

requiring Connecticut school boards to reduce racial, ethnic, and economic isolation

by various methods, including the creation of interdistrict magnet school programs.

Connecticut’s Race-Based Quota System

      13.     In 2017, the Connecticut Legislature enacted Public Act 17-172, which

applied the Sheff racial quota to all interdistrict magnet schools throughout




                                          6
         Case 3:19-cv-00247-SRU Document 1 Filed 02/20/19 Page 7 of 15



Connecticut. 3 Public Act 17-172 amended Conn. Gen. Stat. § 10-264l(a) and

authorized the Commissioner to create “reduced-isolation” standards, under which

all interdistrict magnet schools must maintain a minimum percentage of “reduced-

isolation” students. The Act also authorized the Commissioner to define the term

“reduced-isolation student.”

       14.    The decision to extend the racial quota to all magnet schools in the state

was not required to comply with the Sheff decision.

       15.    On October 23, 2017, the Commissioner issued reduced-isolation stand-

ards. A true and correct copy of this regulation is included as Exhibit 1. The standards

require interdistrict magnet schools throughout Connecticut to ensure that at least

25% of their enrollment is comprised of “reduced-isolation students.” 4 The

Commissioner defined a “reduced-isolation student” to be anyone who is “any

combination other than Black/African American or Hispanic.” Under the

Commissioner’s October 23, 2017 standards, “reduced-isolation” students—white and

Asian students—must make up at least 25% of each interdistrict magnet school’s

enrollment. This standard in effect creates a 75% cap on Black and Hispanic students

at every interdistrict magnet school in Connecticut. Accordingly, under the statewide



3See Connecticut General Assembly, Office of Legislative Research, State of Connecticut,
https://www.cga.ct.gov/2017/BA/2017HB-07201-R01-BA.htm (last accessed Feb. 19, 2019).
4 Under the Commissioner’s standards, non-Sheff interdistrict magnet schools operating
prior to July 1, 2005 have until the 2021–22 school year to comply with the racial quota
requiring 25% minimum enrollment of white and Asian students, while non-Sheff
interdistrict schools operating after July 1, 2005 were immediately subject to the racial quota
requiring 25% minimum enrollment of white and Asian students. In addition, the
Commissioner adopted the negotiated, court-ordered Sheff quota for Hartford-area schools,
which required a 25% minimum enrollment of white and Asian students.



                                              7
         Case 3:19-cv-00247-SRU Document 1 Filed 02/20/19 Page 8 of 15



quota, Black and Hispanic students—and only Black and Hispanic students—are

restricted from enrolling in Connecticut interdistrict magnet schools above a 75%

“reduced isolation” enrollment cap.

       16.    In the mere two years it has been in place, the statewide quota has

already hurt interdistrict magnet schools and their students. The fate of

Dr. Cortlandt V.R. Creed Health & Sports Sciences High School, a former

interdistrict magnet high school in New Haven, reveals the harmful impacts of the

statewide quota on both individuals and communities of color. For failing to maintain

the mandated 75% cap on Black and Hispanic student enrollment, Creed faced

sanctions in excess of $100,000. As a result, Creed was forced to shut down.

       17.    Named for Cortlandt Creed, the first Black graduate of Yale Medical

School, Creed High School was by all accounts popular, successful, and academically

challenging. But because it made the mistake of teaching “too many” Black and

Hispanic students (who made up 91% of the school’s enrollment), Creed was forced to

close its doors. As New Haven Board of Education Member Edward Joyner put it,

“Sheff was supposed to be a remedy. Now, it’s become a penalty.” 5

Injunctive Relief Allegations

       18.    Plaintiff incorporates and re-alleges each and every allegation contained

in the preceding paragraphs of this Complaint.




5Brian Zahn, New Haven school board votes to close Creed High School, 2 alternative schools,
New Haven Register (May 15, 2018), https://www.nhregister.com/news/article/New-Haven-
school-board-votes-to-close-Creed-High-12914404.php (last accessed Feb. 19, 2019.)



                                             8
        Case 3:19-cv-00247-SRU Document 1 Filed 02/20/19 Page 9 of 15



      19.    Defendants are responsible for enforcing and/or implementing the 75%

cap on Black and Hispanic students in Connecticut’s interdistrict magnet schools.

      20.    The mission of Plaintiff CTPU is to advocate for equal educational

opportunity for all children in Connecticut. Defendants’ 75% cap on Black and

Hispanic enrollment in Connecticut interdistrict magnet schools continues to prevent

CTPU from fulfilling its mission to prevent children’s skin color from determining

their educational opportunities.

      21.    Under the statewide racial quota, Black and Hispanic students are

denied admission to interdistrict magnet schools in favor of white and Asian students.

      22.    This overt discrimination stands in direct opposition to the ability of

CTPU to successfully perform its mission, as it compels CTPU to expend a significant

amount of time and resources opposing the unconstitutional cap on Black and

Hispanic students, at the expense of advancing and promoting other education

reforms.

      23.    Because of the racial quota, Plaintiff is now and will continue to suffer

specific and redressible injury.

      24.    If not enjoined by this Court, Defendants and their agents,

representatives, and employees will continue to discriminate against children on the

basis of race, in contravention of the Equal Protection Clause of the Fourteenth

Amendment to the United States Constitution.

      25.    Pecuniary compensation to Plaintiff or other victims of such continuing

discrimination would not afford adequate relief.




                                          9
       Case 3:19-cv-00247-SRU Document 1 Filed 02/20/19 Page 10 of 15



      26.    Injunctive relief is necessary to prevent a multiplicity of judicial

proceedings on these same or similar issues.

      27.    Accordingly, permanent injunctive relief is appropriate and proper.

Declaratory Relief Allegations

      28.    Plaintiff incorporates and re-alleges each and every allegation

contained in the preceding paragraphs of this Complaint.

      29.    An actual and substantial controversy currently exists between Plaintiff

CTPU and Defendants as to their respective legal rights and duties.

      30.    Plaintiff contends that Defendants are discriminating on the basis of

race in violation of the Fourteenth Amendment to the United States Constitution.

Defendants dispute that their actions are unconstitutional.

      31.    There exists a present justiciable controversy between the parties

concerning the constitutionality and legality of the 75% cap on Black and Hispanic

students who may attend Connecticut’s interdistrict magnet schools.

      32.    Plaintiff will be directly, adversely, and irreparably harmed by

Defendants’ actions in enforcing and implementing the racial quota, and by

Defendants’ continuing administration, implementation, reliance, and enforcement

of them now and in the future.

      33.    A judicial determination of rights and responsibilities arising from this

actual controversy is necessary and appropriate at this time.




                                         10
       Case 3:19-cv-00247-SRU Document 1 Filed 02/20/19 Page 11 of 15



                                 CLAIM FOR RELIEF

           The 75% Minority Cap Violates the Equal Protection Clause
                        of the Fourteenth Amendment

      34.     Plaintiff incorporates and re-alleges each and every allegation contained

in the preceding paragraphs of this Complaint.

      35.     Defendants acted and continue to act under color of state law in

developing, implementing, and administering the 75% cap on Black and Hispanic

students who may attend Connecticut interdistrict magnet schools.

      36.     The Equal Protection Clause of the Fourteenth Amendment to the

United States Constitution requires that, “[n]o State shall . . . deny to any person

within its jurisdiction the equal protection of the laws.” U.S. CONST. amend. XIV, § 1.

All governmental action based on race must be subjected to strict judicial scrutiny to

ensure that no person is denied equal protection of the laws.

      37.     Defendants’ 75% cap on Black and Hispanic enrollment in Connecticut

interdistrict magnet schools specifically injures Plaintiff CTPU, because it disrupts

its express mission to advocate on behalf of equal educational opportunity for all

children in Connecticut.

      38.     Under the racial quota, Black and Hispanic students are denied

admission to interdistrict magnet schools in favor of white students. This overt

discrimination stands in direct opposition to the ability of CTPU to successfully

perform its mission, as it compels CTPU to expend time and resources fighting this

unconstitutional policy, at the expense of advancing and promoting educational

reforms.



                                          11
        Case 3:19-cv-00247-SRU Document 1 Filed 02/20/19 Page 12 of 15



      39.    The Defendants’ actions in enforcing and administering the 75% cap on

Black and Hispanic enrollment are not narrowly tailored to achieve a compelling

state interest.

      40.    Limiting Black and Hispanic children from attending Connecticut’s elite

interdistrict magnet schools serves no compelling state interest.

      41.    Defendants’ cap on Black and Hispanic student enrollment is not

required to remedy past, intentional, de jure discrimination.

      42.    Defendants’ cap on Black and Hispanic student enrollment is not

required to secure the educational benefits that flow from racial diversity in higher

education.

      43.    Defendants’ statewide cap on Black and Hispanic enrollment is not

required as a result of the Connecticut Supreme Court decision in Sheff v. O’Neill,

238 Conn. 1 (1996).

      44.    Defendants’ cap on Black and Hispanic enrollment does not serve a

compelling state interest, because Defendants have not first determined that race-

based measures are necessary to achieve a compelling governmental interest.

      45.    The Defendants’ actions in enforcing and administering the cap on Black

and Hispanic student enrollment at the State’s interdistrict magnet schools are not

narrowly tailored to a compelling state interest, because Defendants cannot prove

that a non-racial approach would fail to promote the government objective as well, at

a tolerable administrative expense.




                                         12
        Case 3:19-cv-00247-SRU Document 1 Filed 02/20/19 Page 13 of 15



      46.    The Defendants’ actions in enforcing and administering the 75% cap on

Black and Hispanic enrollment at interdistrict magnet schools are not narrowly

tailored to a compelling state interest, because Defendants failed to exhaust race-

neutral alternatives before resorting to race-based classifications.

                                         ***

                                 PRAYER FOR RELIEF

WHEREFORE, Plaintiff requests the following relief:

      1.     A declaratory judgment, pursuant to the Declaratory Judgment Act,

28 U.S.C. §§ 2201–2202, from the Court, that the 75% cap on Black and Hispanic

student-enrollment in Connecticut’s interdistrict magnet schools, which significantly

restricts the number of Black and Hispanic children who may attend interdistrict

magnet schools within the State, enforced and administered by the Defendants, is

unconstitutional, illegal, invalid, and unenforceable, because it discriminates on the

basis of race and denies individuals equal protection of the laws in violation of the

Fourteenth Amendment to the United States Constitution and federal civil rights

statutes 42 U.S.C. §§ 1981 and 1983;

      2.     A permanent prohibitory injunction enjoining Defendants, their agents,

employees, officers, and representatives from adopting, enforcing, attempting, or

threatening to enforce the 75% cap on Black and Hispanic students who may attend

interdistrict magnet schools in the State of Connecticut, insofar as it discriminates

on the basis of race and denies individuals equal protection of the laws in violation of




                                          13
       Case 3:19-cv-00247-SRU Document 1 Filed 02/20/19 Page 14 of 15



the Fourteenth Amendment to the United States Constitution and federal civil rights

statutes 42 U.S.C. §§ 1981 and 1983;

      3.     A permanent injunction prohibiting Defendants from using race in

future interdistrict magnet school enrollment decisions;

      4.     Attorneys’ fees and costs pursuant to 42 U.S.C. § 1988 and any other

applicable legal authority; and

      5.     All other relief this Court finds just and proper.



                                         ***



                                   JURY DEMAND

      Plaintiff demands a jury trial on all issues so triable.



                                         ***




                                          14
      Case 3:19-cv-00247-SRU Document 1 Filed 02/20/19 Page 15 of 15



DATED: February 20, 2019.    Respectfully submitted,

                                   /s/ Scott Sawyer
                             SCOTT SAWYER, Conn. Bar. No. 411919
                             SAWYER LAW FIRM
                             The Jill S. Sawyer Building
                             251 Williams Street
                             New London, CT 06320
                             860.442.8131 (Telephone)
                             860.442.4131 (Fax)
                              scott@sawyerlawyer.com

                             JOSHUA P. THOMPSON, Cal. Bar No. 250955*
                             OLIVER J. DUNFORD, Cal. Bar No. 320143*
                             TIMOTHY R. SNOWBALL, Cal. Bar No. 317379*
                             MOLLIE WILLIAMS, Cal. Bar No. 322970*
                             PACIFIC LEGAL FOUNDATION
                             930 G Street
                             Sacramento, CA 95814
                             916.419.7111 (Telephone)
                             916.419.7747 (Fax)
                              JThompson@pacificlegal.org
                              ODunford@pacificlegal.org
                              TSnowball@pacifilegal.org
                              MWilliams@pacificlegal.org

                             Counsel for Plaintiffs

                             *Motions for Pro Hac Vice Admission to be filed




                                    15
